         Case 4:21-cv-00026-SPW Document 8 Filed 05/27/21 Page 1 of 6



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION



 VICTOR CHARLES FOURSTAR,JR.,                    Cause No. CV 21-26-GF-SPW


              Petitioner,

       vs.                                                  ORDER


 STATE OF MONTANA,

              Respondent.


      This matter comes before the Court on Petitioner Fourstar's application for

writ of habeas corpus pursuant to 28 U.S.C. § 2254. See Pet.(Doc. 2)at 1.

Fourstar is currently a federal prisoner and is proceeding pro se.

      Fourstar moves to proceed in forma pauperis. As the Prison Litigation

Reform Act does not apply to habeas actions, see Naddi v. Hill, 106 F.3d 275, 277

(9th Cir. 1997), the motion will be granted.

      Fourstar challenges the validity of a conviction and sentence for sexual

intercourse without consent imposed in Montana's Seventeenth Judicial District

Court, Valley County, in the early 1990's. The conviction was fully discharged as

of December 13, 1997. See Presentence Report ^31, United States v. Fourstar,

No. CR 02-52-GF-DLC;see also, e.g.. Order at 2,State v. Fourstar, No. DA 13-

0658(Mont. Oct. 30,2013); Order at 2,State v. Fourstar, No. DA 12-0112(Mont.
Case 4:21-cv-00026-SPW Document 8 Filed 05/27/21 Page 2 of 6
Case 4:21-cv-00026-SPW Document 8 Filed 05/27/21 Page 3 of 6
Case 4:21-cv-00026-SPW Document 8 Filed 05/27/21 Page 4 of 6
Case 4:21-cv-00026-SPW Document 8 Filed 05/27/21 Page 5 of 6
Case 4:21-cv-00026-SPW Document 8 Filed 05/27/21 Page 6 of 6
